DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
The Applicant’s amendments of 02/04/2022 are acknowledged.  Issues that remain with the claims are addressed below.
Examiner’s Comments
Intended Use
MPEP 2103 I C

Claims 1 and 16 recites, “identify...for completion…for a merchant offering; link…for resource distribution; display…for the merchant offering…; generate…for user selection…, wherein the hierarchical account selector for user selection…for resource distribution requirement…generating a hierarchy list of accounts…to provide a primary and secondary account for withdraw; and receive…for resource distribution…”
Claim 3 recites, “wherein the user communication…is a communication to complete…”
Claim 4 recites, “wherein receiving user authentication for resource distribution…”
Claim 5 recites, “wherein linking,…authorizing the user to gain access…”
	Claim 9 recites, “a computer program product…comprising: an executable portion configured for identifying…a merchant site…for completion…a resource distribution for a merchant offering; an executable portion configured for linking…; an executable portion configured for displaying…wherein the hierarchical account selector for user selection of the account for resource distribution…a primary secondary account for withdraw; and an executable portion configured for receiving user authentication for resource distribution…”
	Claim 10 recites, “wherein receiving user authentication for resource distribution…”
	Claim 11 recites, “wherein the user communication…to compete a resource distribution…”
	Claim 13 recites, “wherein linking,… to gain access to the single resource distribution portal.”
	Claim 15 recites, “wherein generating…performing artificial intelligence analysis…to select…”
	Claim 18 recites, ”wherein…the communication…to compete…” 
	Claim 19 recites, “wherein receiving user authentication for resource distribution…”



Functional Language
MPEP 2114

Claim 1 recites, “A system comprising” having “a single resource distribution platform…configured to: identify…, link…, display…,” etc.,” The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]











Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on  sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by SHARP (US
2016/0012465).

Claim 1 as amended recites, “a single resource distribution platform including a first memory and
one or more first processing devices in communication with the memory [¶0178, lines 84-95; ¶0181, lines
32-40], executable by the one or more processors [10178 and configured to:
 identify user communication with a merchant site at a merchant location for completion of a resource distribution for a merchant offering; 
link, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database and allow direct communication for resource
distribution;
 display resource distribution requirements for the merchant offering and user resource
distribution power via the portal, on a screen associated with the user device; generate hierarchical
account selector for user selection of account for resource distribution requirement; and 
receive user authentication for resource distribution and submit a secure resource distribution to the merchant in real- time.” 
However, “...executable by one or more processors and configured to:...” under the broadest
reasonable interpretation can be considered functional language. Applicant is respectfully reminded that the recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.” [MPEP 2114]
	it is also the case that the claim language reciting, “wherein the hierarchical account selector…”



 SHARP discloses a resource distributed platform having at least a first memory [0178], [0191], [0678] and one or more processors FIGs. 2-3, (97)[0736], [0896] to carry out computer functions [also see Sharp, 0005; 0019; 0022; 0031; 0033; 0049; 0050].  Sharp also teaches a portal (127-website)[0878],[0883]
Again, the recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. Thus if a prior art structure is the same as the claimed structure as described in the Applicant’s specification, then the functional language will not differentiate the claims over the prior art 
Hence Sharp teaches a processing device having a computer readable program code to configured
to perform computer processes [0104, lines 10-12], [0161, lines 12-15], [0170] the type of computer
processes being intended use/functional language and therefore does differentiate the claims over the
prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692